Conrad, J.,
delivering the opinion of the court.
The defendant’s plea in this case alleges that plaintiff is not entitled to recover because, at the time of performing the services and furnishing the materials for which the suit is brought, the plaintiff had failed to obtain a license for carrying on the business or occupation of a plumber, as provided by the statute of this state. To this plea the plaintiff demurs.
The court is clearly of opinion that the case of Strout v. Howell, 4 Boyce 31, 85 Atl. 666, decided by the Supreme Court of this state in 1913, conclusively settles the law in the pending case. The Model Heating Company case turned upon another principle and can readily be reconciled with the Strout-Howell case.
We are fully satisfied, and so decide, that in Delaware a contract cannot be enforced by a party who has failed to obtain a license to do business, or carry on an occupation as provided by the statute of the state, if that defense is pleaded.
The demurrer is overruled.